Case: 4:20-cv-00752-SRW Doc. #: 30 Filed: 04/19/21 Page: 1 of 3 PageID #: 1562




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 SYLVESTER ONYEJIAKA,                         )
                                              )
        Plaintiff(s),                         )
                                              )
        vs.                                   )       Case No. 4:20-CV-752 SRW
                                              )
 ANDREW M. SAUL,                              )
 Commissioner of Social Security              )
 Administration,                              )
                                              )
        Defendant(s).                         )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Commissioner Andrew M. Saul’s (“the

Commissioner”) motion to reverse the decision of the Administrative Law Judge (“ALJ”) and

remand this action to the Commissioner pursuant to sentence four of section 205(g) of the Social

Security Act, 42 U.S.C. § 405(g). ECF No. 29. The Court has jurisdiction over the subject

matter of this action under 42 U.S.C. § 405(g). The parties have consented to the exercise of

authority by the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). ECF No. 14.

       On June 10, 2020, Plaintiff filed a Complaint seeking review of the Commissioner’s

decision that Plaintiff was not under a disability within the meaning of the Social Security Act.

ECF No. 1. The Commissioner filed his answer and the transcript of the administrative

proceedings on September 9, 2020. ECF Nos. 12, 13. Plaintiff filed a brief in support of the

Complaint on January 8, 2021. ECF No. 21. Plaintiff asserts four grounds for error: (1) the ALJ

failed to give adequate weight to the opinions of Plaintiff’s treating physicians; (2) the Appeals

Council failed to find that the new evidence submitted did not provide a basis for changing the


                                                  1
Case: 4:20-cv-00752-SRW Doc. #: 30 Filed: 04/19/21 Page: 2 of 3 PageID #: 1563




ALJ’s decision; (3) the RFC is not supported by medical evidence; and (4) the ALJ failed to

conduct a proper credibility determination. See id.

       On March 29, 2021, the Commissioner filed the instant Motion to Reverse and Remand

the case to the Commissioner for further action under sentence four of section 205(g) of the

Social Security Act, which permits the Court “to enter, upon the pleadings and transcript of the

record, a judgment affirming, modifying, or reversing the decision of the Commissioner, with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The Commissioner represents

in his motion that upon review of the record, reversal of the ALJ’s decision and remand is

necessary “for further evaluation of Plaintiff’s claim” and to “reevaluate the medical opinions in

accordance with the regulations at 20 C.F.R. § 416.920c and issue a new decision.” ECF No. 29

at 1. The Commissioner asserts “the necessity for remand was not discovered until the case

reached Defendant’s legal counsel for briefing.” Id. Plaintiff has not responded or otherwise

objected to the Commissioner’s motion, and the time for doing so has passed.

       Upon review of Plaintiff’s brief in support of the Complaint, the ALJ’s decision, and the

Commissioner’s motion, the Court agrees with the Commissioner that this case should be

reversed and remanded pursuant to sentence four of section 205(g) of the Social Security Act, 42

U.S.C. § 405(g).

       Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s Motion to Reverse and Remand

[ECF No. 29] is GRANTED.

       IT IS FURTHER ORDERED that the decision of the Commissioner is REVERSED.




                                                2
Case: 4:20-cv-00752-SRW Doc. #: 30 Filed: 04/19/21 Page: 3 of 3 PageID #: 1564




      IT IS FURTHER ORDERED that pursuant to sentence four of 42 U.S.C. § 405(g), this

case is REMANDED to the Commissioner for further consideration.

      So Ordered this 19th day of April, 2021.


                                           /s/ Stephen R. Welby
                                           STEPHEN R. WELBY
                                           UNITED STATES MAGISTRATE JUDGE




                                                 3
